             Case 1:21-cr-00035-EGS Document 3 Filed 01/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :      CRIMINAL NO.
                                              :
                v.                            :
                                              :      UNDER SEAL
JEFFREY P. SABOL,                             :
                                              :
                       Defendant.             :

                GOVERNMENT’S MOTION TO SEAL ARREST WARRANT
                  ON THE PUBLIC DOCKET OF THE FILING OF THIS
                    MOTION TO SEAL AND RELATED MATTERS

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and his assistants Kimberly Paschall, respectfully move this Court to

place under seal the Arrest Warrant, this Motion to Seal, and the attached Order granting the

motion to seal, to place on the public docket of the filing of this Motion to Seal and Order of the

Court. In support of this motion, the government submits as follows:

       (1)      On January 8, 2021, a grand jury for the District of Columbia, 21-1 that was opened

for the Capitol Riot Cases for various violations, Defendant Jeffrey P. Sabol is being charged by

complaint with of Title 18, United States Code, Section 231(a), Civil Disorder.

       (2)      Public disclosure of the existence of the District Court Arrest Warrant in at this

time might alert the defendant and other targets that they are under investigation. Placing the

defendant’s Arrest Warrant on the public docket at this time could cause those additionally under

investigation with connections to the defendant to arm themselves to evade arrest and just

generally flee from law enforcement, which can present a danger to law enforcement and nearby
          Case 1:21-cr-00035-EGS Document 3 Filed 01/15/21 Page 2 of 2




civilians. These are compelling reasons for the sealing of these documents. 1 Accordingly, the

United States requests that this Court grant the accompanying proposed order, which is attached.

       WHEREFORE, for the foregoing reasons and for any other such reasons as may appear to

the Court, the government respectfully requests that the Court grant this motion and enter the

attached proposed order.


Date: January 15, 2021                              Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney
                                                    New York Bar No. 4444188


                                                    ________________________ _
                                                    Kimberly L. Paschall
                                                    Assistant United States Attorney
                                                    D.C. Bar No. 1015665
                                                    555 4th Street, N.W.,
                                                    Washington, D.C. 20530
                                                    202-252-2650
                                                    Kimberly.paschall@usdoj.gov




1
        See, e.g., Washington Post v. Robinson, 935 F.2d 282, 289 n.10 (D.C. 1991) (noting
situations when compelling reasons exist for sealing documents filed with the Court and
postponing entry of filings on public docket).
                                               2
